Citation Nr: 1008792	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-35 893A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
coronary artery disease (CAD) prior to January 14, 2004.  

2. Entitlement to a rating in excess of 20 percent for left 
sciatic neuropathy, as a residual of stroke, prior to June 4, 
2003.  

3. Entitlement to an earlier effective date prior to January 
14, 2004, and specifically to August 9, 2001, for the award 
of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1967 to August 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) and an October 
2004 rating decision of the St. Louis, Missouri RO.  The 
Chicago, Illinois RO has jurisdiction over the Veteran's 
claims file.  In September 2009, a Travel Board hearing was 
held before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  The Veteran 
submitted additional evidence with a waiver of initial Agency 
of Jurisdiction (AOJ) consideration at the Travel Board 
hearing.

As an initial matter, a discussion of the case's procedural 
history is necessary.  A May 2003 rating decision, in 
pertinent part, granted service connection for CAD, rated 10 
percent, and left sciatic neuropathy, as a residual of 
stroke, rated 20 percent, both effective from August 9, 2001.  
In a statement received on January 14, 2004, the Veteran, in 
pertinent part, "[requested] reconsideration" of CAD and 
residuals of stroke, and stated that he had been unemployed 
since September 2003 due to his service-connected 
disabilities.  The RO interpreted this statement to be an 
informal claim for increased ratings for the Veteran's CAD 
and residuals of stroke, and a claim for TDIU (see 38 C.F.R. 
§ 3.155).  A July 2004 rating decision increased the rating 
for CAD to 30 percent and the rating for sciatic neuropathy 
residuals of stroke to 40 percent, and awarded TDIU, all 
effective from January 14, 2004.  The Veteran expressed 
disagreement with the effective date assigned, arguing that 
the increased ratings should have been effective from August 
9, 2001.  In a September 2005 statement of the case (SOC), 
his claim was partially granted, as the 40 percent rating for 
residuals of stroke was assigned effective June 4, 2003.  

After a careful review of the record, the Board finds that 
the January 14, 2004 statement may reasonably be construed as 
a timely filed notice of disagreement (NOD) with the May 2003 
rating decision.  An NOD is a statement that can be 
reasonably construed to express disagreement with a decision 
made.  38 C.F.R. § 20.201.  The Veteran's statement 
specifically requested reconsideration of the decisions 
rendered regarding his CAD and residuals of stroke claims.  
While he did not specify whether he disagreed with the 
ratings and/or effective dates assigned, subsequent 
communications from the Veteran clarify that he did not 
disagree with the August 9, 2001 effective date assigned, but 
disagreed with the ratings assigned.  See November 2005 VA 
Form 9, substantive appeal (in which the Veteran argues that 
the increases in his ratings and award of TDIU should be made 
effective from 2001).  [The Board notes that under 38 C.F.R. 
§ 19.26, if a timely NOD is received "but the AOJ cannot 
clearly identify that communication as expressing an intent 
to appeal, or the AOJ cannot identify which denied claim(s) 
the claimant wants to appeal, then the AOJ will contact the 
claimant to request clarification of the claimant's intent.]  
Consequently, the Board has recharacterized the claims (as 
stated on the preceding page) to reflect that the Veteran 
seeks ratings in excess of those assigned for his CAD and 
left sciatic neuropathy residuals of stroke prior to January 
14, 2004, and June 4, 2003, respectively.  Notably, he has 
not expressed disagreement with the ratings assigned for 
either disability from January 14, 2004 (for CAD) and June 4, 
2003 (sciatic neuropathy residuals of stroke), and is not 
prejudiced by this interpretation of his claims, as it is 
favorable to him.


FINDINGS OF FACT

1. Prior to January 14, 2002 (from August 9, 2001), the 
Veteran's CAD was reasonably shown to be manifested by 
workload capacity of at worst 6-7 METs, with no episode of 
congestive heart failure during that period of time.

2. Prior to October 30, 2002, the Veteran's residuals of 
stroke were not shown to have resulted in impairment greater 
than moderate incomplete paralysis of the left sciatic nerve.

3. From October 30, 2002, the Veteran's sciatic neuropathy 
residuals of stroke are shown to have resulted in moderately 
severe incomplete sciatic nerve paralysis; severe incomplete 
paralysis with marked muscular atrophy was not shown.

4. Prior to January 14, 2004, the Veteran's service-connected 
disabilities (Type II diabetes mellitus (DMII), rated 20 
percent; fatigue associated with DMII, rated 20 percent; 
residuals of stroke associated with DMII, rated 20 percent 
from August 9, 2001 through October 29, 2002, and rated 40 
percent from October 30, 2002; CAD associated with DMII, 
rated 30 percent; retinopathy associated with DMII, rated 0 
percent; impotence associated with DMII, rated 0 percent; and 
left ankle disability, rated 0 percent), which share a common 
etiology, were rated at least 60 percent combined, throughout 
since August 9, 2001.

5. The service-connected disabilities were first shown to be 
of such nature and severity as to preclude him from 
maintaining substantially gainful employment on September 12, 
2003.


CONCLUSIONS OF LAW

1. An earlier effective date of August 9, 2001 is warranted 
for the assignment of a 30 percent rating for the Veteran's 
CAD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.100, 4.104, Diagnostic Code (Code) 7005 
(2009).

2. The Veteran's left sciatic neuropathy residuals of stroke 
warrant staged ratings of 20 percent prior to October 30, 
2002, and 40 percent from that date.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 
4.124a, Code 8520 (2009).  

3. An earlier effective date of September 12, 2003 (but not 
prior) is warranted for the Veteran's award of TDIU.  
38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002 & 2009); 38 C.F.R. 
§§  3.151, 3.155, 3.157, 3.340, 3.341, 3.400, 4.15, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice 
requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

As the rating decisions on appeal granted service connection 
and TDIU, assigned a disability rating and effective date for 
the awards, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2005 
SOC provided notice on the "downstream" issues of 
entitlement to an increased rating/earlier effective date; 
while a February 2009 supplemental SOC (SSOC) readjudicated 
the matters after the appellant and his representative 
responded and further development was completed.  38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran has had ample opportunity to 
respond/supplement the record.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").

The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in October 
2002 and in June 2004.  The Veteran has not identified any 
pertinent evidence that remains outstanding.  Accordingly, 
VA's duty to assist is met and the Board will address the 
merits of the claim.

B.	Legal Criteria, Factual Background, Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The percentage ratings 
contained therein represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries aggravated during 
military service and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. 589 (1991).  
It is not expected that all cases will show all findings 
specified; however, findings sufficiently characteristic to 
identify the diseases and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher criteria will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.
The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

CAD

The Veteran's CAD has been rated 10 percent disabling for the 
appeal period prior to January 14, 2004, pursuant to 
38 C.F.R. § 4.104, Code 7005.  This Code provides for a 10 
percent rating when there is documented CAD resulting in 
workload of greater than 7 metabolic equivalents (METs) but 
not greater than 10 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; requires continuous 
medication.  One MET is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 millimeters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2.

The next higher rating, 30 percent, is warranted when there 
is documented CAD resulting in workload of greater than 5 
METs but not greater than 7 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is documented CAD resulting in more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than 3 METs but not greater than 5 
METs that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted where there is documented CAD resulting in chronic 
congestive heart failure, or; work- load of 3 METs or less 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, Code 
7005.

September 1997 to January 2004 treatment records from Loyola 
University Medical Center show that in March 1998, the 
Veteran underwent an angiogram which produced the following 
diagnoses: elevated left ventricle end diastolic pressure, 
normal left ventricle angiogram, and significant CAD.  
Subsequent treatment records note the Veteran's history of 
CAD.  In June 2003, his blood pressure was 160/100; in July 
2003, 175/90; and in January 2004, 146/92.

On October 2002 VA examination, the Veteran did not complain 
of any cardiac signs or symptoms.  His blood pressure was 
140/76.  CAD, per 1998 angiogram, not requiring intervention 
and medically controlled, was diagnosed.  A laboratory 
determination of METs by exercise testing was not performed, 
and the examiner did not provide an estimation either.

November 2002 to December 2003 VA treatment records also note 
the Veteran's history of CAD.  In November 2002, his blood 
pressure was 150/100.  In December 2002, he reported that he 
was monitoring his blood pressure twice daily at home; 
results generally ran from 125/86-90.  In November 2003, his 
blood pressure was 144/94.

On June 2004 VA examination, the examiner reviewed the 
Veteran's medical history and found that he had not undergone 
an angioplasty or any other operations for his CAD.  His 
current medications included Toprol, Lisinopril, Lipitor, 
Ticlid, and oral hypoglycemic drugs.  He did not have angina.  
On physical examination, the Veteran's heart size was normal, 
heart rhythm was 72 with no murmurs, and his blood pressure 
was 134/80.  The Veteran's residuals of stroke prevented him 
from completing the necessary exercises to determine his METs 
level, but the examiner approximated that his CAD resulted in 
a workload of 7 METs.  

As an initial matter, the Board notes that the assignment of 
a 30 percent rating for the Veteran's CAD, effective from 
January 14, 2004, was based on the report of the June 2004 VA 
examination.  Based on the foregoing evidence, the Board 
finds that the evidence reasonably establishes that the 
severity of the Veteran's CAD prior to January 14, 2004, was 
no different than that shown on June 2004 VA examination.  In 
particular, while the record prior to January 14, 2004, is 
silent for any cardiac-specific complaints following the 
Veteran's March 1998 diagnosis of CAD, this is equally true 
of his June 2004 VA examination, when it was noted that the 
Veteran did not have any angina.  Nevertheless, the June 2004 
examiner estimated that the Veteran was capable only of a 
workload of 7 METs.  As the Veteran's blood pressure has been 
consistently high throughout the appeal period in question, 
and there is no evidence showing that the his CAD was worse 
in June 2004 than it was prior to January 14, 2004, the Board 
resolves all reasonable doubt in the Veteran's favor and 
finds that his CAD warrants a 30 percent rating for the 
entire appeal period prior to January 14, 2004 (i.e., from 
August 9, 2001).  38 C.F.R. § 4.104, Code 7005.  The Board 
has considered further whether a still higher (60 percent) 
schedular rating might be warranted for this period of time.  
Inasmuch as it is not shown that the Veteran suffered from 
acute congestive heart failure during this period of time 
(and nothing in the record suggests his workload capacity was 
5 METS or lower), the Board concludes that a further increase 
in the schedular rating (to 60 percent) is not warranted.  




Residuals of Stroke

The Veteran's sciatic neuropathy residuals of stroke have 
been rated 20 percent disabling prior to June 4, 2003, under 
Code 8520 (for impairment of the sciatic nerve).  38 C.F.R. 
§ 4.124a.  Incomplete paralysis of the sciatic nerve warrants 
a 20 percent rating when moderate, a 40 percent rating when 
moderately severe, and a 60 percent when severe, with marked 
muscular atrophy.  38 C.F.R. § 4.124a, Code 8520.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

The Board observes that the words, "slight," "moderate," 
and "severe," are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.

September 1997 to January 2004 treatment records from Loyola 
University Medical Center show that in September 1997, the 
Veteran suffered from a cerebral artery occlusion with 
infarction; right lacunar infarction, DMII, 
hypercholesterolemia, and left spastic hemiplegia were also 
diagnosed.  Thereafter, he continued to receive follow-up 
care for residuals of stroke.

In an August 2002 letter, the Veteran's private physician, 
Dr. T.F., notes that the Veteran had undergone physical 
therapy/rehabilitation after his September 1997 stroke and, 
over the course of time, had made a moderate recovery.  He 
then stated, "[The Veteran] currently continues to have some 
limitation of daily activities and requires daily exercise to 
maintain his strength and flexibility . . . He currently has 
a very mild impairment of the left upper extremity and mild 
left lower extremity impairment with the exception of a 
moderate impairment of his ankle flexor."  

On October 2, 2002 DMII VA examination, decreased sensation 
to monofilament to stocking distribution and decreased muscle 
strength in the left lower extremity were noted.  

On October 30, 2002 neurological VA examination, it was noted 
that the Veteran had regained about 70 percent of his 
strength following his September 1997 stroke.  He complained 
of balance problems, leading to falls, and that his left 
leg/foot "jumped around" at night, causing him 
restlessness.  On motor examination, the Veteran had mild 
weakness in his left upper extremity with mild increased 
tone; more pronounced weakness in the left lower extremity, 
4/5 proximally, 3+/5 distally, and 2/5 ankle dorsiflexion; 
and increased tone in the left lower extremity with sustained 
clonus.  On sensory examination, he had decreased pin 
sensation to 1/3 up the right leg thigh and up to 1/2 up to 
the left calf, and position sense and graphesthesia were 
normal.  Spastic left hemiparesis was evident with walking, 
and he had wide left leg/foot circumduction.  He also held 
his left arm flexed and had difficulty standing on his toes 
and heels.  Spastic left hemiparesis, most likely due to 
small vessel disease caused by DMII, and peripheral 
neuropathy most likely due to DMII were diagnosed.

November 2002 to December 2003 VA treatment records show that 
in March 2003, the Veteran underwent EMG studies, which 
revealed findings consistent with sensorimotor 
polyneuropathy.  In December 2003, he complained of balance 
problems and shooting electric-type pain in the left leg.

In a June 4, 2003 letter, Dr. T.F. stated that the Veteran 
had reported a worsening of balance and deterioration of 
strength.  Physical examination revealed left hemiparesis 
with left upper extremity approximately IV/V in strength, 
left lower extremity IV/V in strength, dorsiflexion I/V in 
strength, and increased muscle stretch reflexes on the left 
side.  The Veteran had limited coordination, particularly 
fine finger movements on the left side, and a sensory exam 
revealed decreased pin and light touch to the lower one third 
of his shins bilaterally.  His gait was hemiparetic and he 
had circumduction, difficulty with balance, and spasticity of 
the left leg.  Dr. T.F.'s overall impression was that the 
Veteran's condition had worsened such that he now had 
"moderate impairment of his left upper extremity and 
moderate to severe impairment of his gait."

After a careful review of the evidence, and with 
consideration of the benefit of doubt doctrine, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 20 percent for residuals of stroke prior 
to October 30, 2002, but finds that an increased (40 percent) 
rating is warranted from that date.  

Prior to October 30, 2002, the Veteran's sciatic neuropathy 
residuals of stroke were described as "a mild left lower 
extremity impairment with the exception of a moderate 
impairment of his ankle flexor."  See  Dr. T.F.'s August 
2002 letter.  This is appropriately rated 20 percent 
disabling for moderate incomplete paralysis of the sciatic 
nerve under 38 C.F.R. § 4.124a, Code 8520.

From October 30, 2002, the Veteran complained of worsening 
balance and "jumping" sensations in his left leg/foot.  On 
physical examination, he exhibited mild weakness in his left 
upper extremity, pronounced weakness in the left lower 
extremity, had balance problems, and a spastic left 
hemiparetic gait with wide left leg/foot circumduction.  See 
October 30, 2002 VA examination report (emphasis added).  
Consequently, a 40 percent rating is warranted from the date 
of the Veteran's October 30, 2002 VA examination for 
moderately severe incomplete paralysis of the sciatic nerve.  
Significantly, the findings from that VA examination are 
similar to those reported in Dr. T.F.'s June 14, 2003 letter, 
which was the basis for the Veteran's increased rating of 40 
percent, effective from June 14, 2003.  See September 2005 
SOC.

The Board has considered whether a still higher (60 percent) 
schedular might be warranted from October 30, 2002; however, 
as incomplete paralysis of the sciatic nerve that is severe 
with marked muscular atrophy has not been shown, a rating in 
excess of 40 percent is not warranted.

TDIU

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.

Correspondence from the Veteran received on January 14, 2004, 
indicated that he had not worked since September 2003 due to 
his service-connected disabilities.  The RO considered this a 
claim for TDIU and, ultimately, granted TDIU effective from 
January 14, 2004 (the date of receipt of the correspondence, 
which the RO had also interpreted as an increased rating 
claim for the Veteran's service-connected disabilities).

However, a claim for TDIU is essentially a claim for an 
increased rating and an effective date of an award on such 
claim is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, the effective date of the award is the later of 
the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  See also 
Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a 
request for a TDIU, whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate "claim" 
for benefits, but rather, can be part of a claim for 
increased compensation).  As was discussed (and explained) in 
the introduction, the January 14, 2004 correspondence was not 
a new claim for an increased rating, but was an NOD with the 
May 2003 rating decision.  Consequently, the question before 
the Board is essentially whether prior to January 14, 2004, 
and specifically to August 9, 2001, the Veteran met the legal 
requirements for TDIU and/or it was factually shown that due 
to his service-connected disabilities, the Veteran was 
precluded from engaging in substantially gainful employment.

VA will grant a total evaluation for compensation purposes 
based on employability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  For those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), total 
disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected 
disabilities are sufficient to produce unemployability; such 
cases should be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  
38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Prior to January 14, 2004, the Veteran's service-connected 
disabilities were Type II diabetes mellitus (DMII), rated 20 
percent; fatigue associated with DMII, rated 20 percent; 
residuals of stroke associated with DMII, rated 20 percent 
from August 9, 2001 through October 29, 2002, and rated 40 
percent from October 30, 2002 (see above decision); CAD 
associated with DMII, rated 30 percent (see above decision); 
retinopathy associated with DMII, rated 0 percent; impotence 
associated with DMII, rated 0 percent; and left ankle 
disability, rated 0 percent.  As the combined rating 
throughout (from August 9, 2001) was 60 percent or higher, 
and the disabilities share a common etiology, the schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a) was met 
throughout from August 9, 2001.  However, to establish 
entitlement to TDIU, it must also be shown that, due to 
service-connected disabilities alone, the Veteran is unable 
to obtain or pursue substantially gainful employment.  

The evidence of record shows that on October 2002 VA 
examinations, the Veteran reported that he had worked as an 
insurance agent until 2001 when he had to leave that position 
due to stroke-related fatigue, and now worked part-time.  On 
June 2004 VA examinations, it was opined that the Veteran's 
service-connected CAD did not limit his ability to obtain 
gainful employment; however, his service-connected 
disabilities of DMII, chronic fatigue, retinopathy, 
neuropathy, and residuals of stroke restricted his ability to 
obtain gainful employment and restricted his daily activities 
to slow ambulation; it was noted also that he was not able to 
maintain full employment.

At the September 2009 Travel Board hearing, the Veteran 
testified that he had not engaged in substantially gainful 
employment since August 2001.  He explained that prior to his 
stroke, he was employed by National Health Insurance Company 
as an independent contractor in the insurance industry where 
he traveled extensively in the field and actively 
participated in recruiting and making sales.  After his 
stroke in 1997, he was unable to maintain such activity, and 
was reduced to supervising people he had hired.  This meant 
he was not generating any of his own new sales, and was 
profiting only from past commissions.  As a result, he was 
terminated from this job in January 2003.  He subsequently 
found a position with Mortgage Investors Corporation, but 
shortly after his employment there, found himself unable to 
keep up with the demands of his job responsibilities.  In 
support of these claims, the Veteran submitted a copy of a 
January 2003 letter from his first employer advising him that 
his contract was being terminated on January 30, 2003, due to 
a lack of production, and an August 2009 letter from his 
second employer stating that the Veteran had been employed 
from December 19, 2002 through April 19, 2004; however, he 
was on leave of absence from September 29, 2003 through April 
19, 2004, and did not work or earn any income during this 
time.  The last paycheck he received was dated September 12, 
2003.

The preponderance of the evidence, in the form of the letters 
from the Veteran's former employers and his own January 2004 
statement, establishes that his last date of substantially 
gainful employment was September 12, 2003.  As he also met 
the schedular requirements for an award of TDIU at that time, 
Board finds that he is entitled to an award of TDIU effective 
from September 12, 2003 (but not earlier).  


ORDER

An earlier effective date of August 9, 2001 is granted for 
the award of a 30 percent rating for the Veteran's CAD, 
subject to the regulations governing payment of monetary 
awards.

A rating in excess of 20 percent for the Veteran's sciatic 
neuropathy residuals of stroke prior to October 30, 2002 is 
denied; a 40 percent rating for such residuals is granted 
from that date, subject to the regulations governing payment 
of monetary awards.

An earlier effective date of September 12, 2003 is granted 
for the Veteran's award of TDIU, subject to the regulations 
governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


